United States Court of Appeals
                         FOR THE EIGHTH CIRCUIT
                                 ___________

                                 No. 05-1369
                                 ___________

Gladys Hoag; Retha Kappelman,             *
                                          *
              Appellants,                 *
                                          * Appeal from the United States
       v.                                 * District Court for the
                                          * Eastern District of Arkansas.
Arkansas State Highway &                  *
Transportation Department; Joe            *       [UNPUBLISHED]
Barnett, District Engineer, in his        *
official and individual capacity; Dan     *
Flowers, Director of Highways and         *
Transportation, in his official and       *
individual capacity; Jerry Phillips,      *
Highway Foreman, in his official and *
individual capacity,                      *
                                          *
              Appellees.                  *
                                     ___________

                            Submitted: April 20, 2006
                               Filed: May 1, 2006
                                ___________

Before RILEY, MAGILL, and GRUENDER, Circuit Judges.
                            ___________

PER CURIAM.
       Gladys Hoag and Retha Kappelman (collectively appellants) appeal the district
court’s1 adverse grant of summary judgment in their action against the Arkansas State
Highway and Transportation Department and three of its employees, alleging sex
discrimination in violation of 42 U.S.C. § 1983 and disability discrimination in
violation of the Rehabilitation Act, 29 U.S.C. § 794. We affirm.

       Based on our de novo review, see Simpson v. Des Moines Water Works, 425
F.3d 538, 541 (8th Cir. 2005) (standard of review), the district court did not err in
granting summary judgment. As to their discriminatory-discharge claims, appellants
did not offer evidence they were qualified for their positions, a necessary element of
prima facie discrimination cases. See Grabovac v. Allstate Ins. Co., 426 F.3d 951,
955 (8th Cir. 2005) (elements of prima facie sex-discrimination case); M.P. v. Indep.
Sch. Dist. No. 721, 326 F.3d 975, 981-82 (8th Cir. 2003) (elements of prima facie
disability-discrimination case). As the district court noted, appellants failed to
reconcile their discrimination and accommodation claims–specifically, that they were
“otherwise qualified” to perform the essential functions of their respective jobs–with
their receipt of Social Security disability benefits, as they were required to do. See
Cleveland v. Policy Mgmt. Sys. Corp., 526 U.S. 795, 806 (1999) (plaintiff cannot
simply ignore apparent contradiction between sworn assertion in Social Security
disability application of inability to work and claim that she is qualified to perform
essential functions of job); see also Gilmore v. AT&T, 319 F.3d 1042, 1047 (8th Cir.)
(because plaintiff failed to reconcile statement of inability to work on application for
disability benefits with disability-discrimination claim, district court properly
concluded that plaintiff was not qualified individual), cert. denied, 540 U.S. 955
(2003).




      1
       The Honorable William R. Wilson, Jr., United States District Court Judge for
the Eastern District of Arkansas.

                                          -2-
       As to their hostile-work-environment claims, appellants failed to offer evidence
of harassment that was “sufficiently severe or pervasive to create an objectively
hostile work environment.” See Wright v. Rolette County, 417 F.3d 879, 885 (8th
Cir. 2005), cert. denied, 126 S. Ct. 1338 (2006).

       As to their reasonable-accommodation claim, contrary to their argument, the
district court properly applied the modified burden-shifting analysis of Peebles v.
Potter, 354 F.3d 761, 766 (8th Cir. 2004). Also, contrary to their argument, the
district court did not err in failing to apply Desert Palace, Inc. v. Costa, 539 U.S. 90
(2003). See Simpson, 425 F.3d at 542 n.4 (Desert Palace is relevant to mixed-motive
jury instructions, not summary judgment analysis).

      Accordingly, we affirm.
                     ______________________________




                                          -3-